     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 1 of 35




Richard C. Pepperman, II
Matthew A. Schwartz
Maya Krugman
Tyler M. Dato
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Attorneys for Defendants


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


                                                     Case No. 1:16-cv-375-FPG-JJM
                                                     Consolidated Action

                                                     ANSWER TO THIRD AMENDED
In re M&T Bank Corporation ERISA Litigation          COMPLAINT




               Defendants hereby answer Plaintiffs’ Third Amended Complaint (“TAC”)

(Dkt. No. 135) in this action as follows:

                                PRELIMINARY STATEMENT

               Defendants provide this Answer based on a reasonable inquiry and their

knowledge to date. Defendants’ investigation into the matters that are the subject of the TAC is

ongoing. Accordingly, Defendants reserve the right to amend, supplement, revise, clarify, or

correct the responses set forth herein.
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 2 of 35




                                       SPECIFIC RESPONSES

       1.      Defendants aver that no response to Paragraph 1 is required. To the extent a

response is required, Defendants deny the allegations of Paragraph 1, except respectfully refer

the Court to the CAC for a complete, true, and correct statement of its contents and Plaintiffs’

allegations.

       2.      Defendants deny the allegations of Paragraph 2, except respectfully refer the

Court to the TAC for a complete, true, and correct statement of its contents and Plaintiffs’

allegations.

       3.      Defendants deny the allegations of Paragraph 3, except admit that Plaintiffs were

participants in the Plan at some point, and respectfully refer the Court to the TAC for a complete,

true, and correct statement of its contents and Plaintiffs’ allegations.

       4.      Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 4, and respectfully refer the Court to the cited document for

a complete, true, and correct statement of its contents.

       5.      Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 5, except admit that the Plan has over $1 billion in net assets

available for benefits as of the date of this answer.

       6.      Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 6, aver that Paragraph 6 asserts legal conclusions that do not

require a response, and respectfully refer the Court to the cited cases for a complete, true, and

correct statement of their contents.

       7.      Defendants deny the allegations of Paragraph 7, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning other

financial services companies.


                                                  -2-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 3 of 35




       8.      Defendants aver that Paragraph 8 asserts legal conclusions that do not require a

response and respectfully refer the Court to the cited statutes and cases for a complete, true, and

correct statement of their contents.

       9.      Defendants deny the allegations of Paragraph 9, except admit that (i) M&T

purchased Wilmington Trust, (ii) the M&T Bank family of mutual funds was combined with the

Wilmington family of mutual funds, (iii) these combined funds were marketed as the

Wilmington Funds, and (iv) certain Wilmington Funds were investment options that participants

could choose to invest in within the Plan.

       10.     Defendants deny the allegations of Paragraph 10, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning other

retirement plans.

       11.     Defendants deny the allegations of Paragraph 11.

       12.     Defendants deny the allegations of Paragraph 12.

       13.     Defendants deny the allegations of Paragraph 13.

       14.     Defendants deny the allegations of Paragraph 14.

       15.     Defendants deny the allegations of Paragraph 15.

       16.     Defendants aver that no response to Paragraph 16 is required. To the extent a

response is required, Defendants deny the allegations of Paragraph 16, except respectfully refer

the Court to the TAC for a complete, true, and correct statement of its contents and Plaintiffs’

allegations.

       17.     Defendants aver that Paragraph 17 asserts legal conclusions that do not require a

response.




                                                -3-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 4 of 35




       18.     Defendants deny the allegations of Paragraph 18, and aver that Paragraph 18

asserts legal conclusions that do not require a response.

       19.     Defendants deny the allegations of Paragraph 19, and aver that Paragraph 19

asserts legal conclusions that do not require a response.

       20.     Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 20, except admit that (i) Allen participated in the Plan,

(ii) Allen invested in the Wilmington Broad Market Bond Fund, the Wilmington Strategic

Allocation Conservative Fund, and the T. Rowe Price Balanced Fund, and (iii) Allen withdrew

her account balance from the Plan in 2014.

       21.     Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 21, except (a) admit that (i) Dixon participated in the Plan,

(ii) Dixon invested in seven of the Plan’s designated investment alternatives between April 2010

and December 2010, (iii) five of the investment options Dixon invested in were the M&T Prime

Money Market Fund, the M&T U.S. Government Bond Fund, the Wilmington Large Cap Value

Fund, the Wilmington Mid Cap Growth Fund, and Investor class shares of the Harbor

International Fund, and (iv) Dixon withdrew his account balance from the Plan in 2010, and

(b) deny that the Wilmington Large Cap Value Fund and Wilmington Mid Cap Growth Fund

could fairly be categorized as “proprietary M&T mutual funds” in 2010.

       22.     Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 22, except (a) admit that (i) Habib participated in the Plan,

(ii) Habib invested in the T. Rowe Price Balanced Fund and M&T Bank stock, and (iii) Habib

withdrew his account balance from the Plan in 2011, and (b) deny that Habib invested within the

Plan in the Fidelity Stable Value Fund.




                                                -4-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 5 of 35




       23.     Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 23, except admit that (i) Sliwinski participated in the Plan,

(ii) Sliwinski invested in the T. Rowe Price Balanced Fund, the T. Rowe Price Equity Income

Fund, the T. Rowe Price Growth Stock Fund, the T. Rowe Price Small Cap Value Fund, and

M&T Bank stock, and (iii) Sliwinski withdrew his account balance from the Plan in 2012.

       24.     Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 24, except admit that (i) Smith participated in the Plan,

(ii) Smith invested in eight of the Plan’s designated investment alternatives between April 2010

and March 2012, (iii) one of the investment options Smith invested in was the Wilmington Mid

Cap Growth Fund, and (iv) Smith withdrew her account balance from the Plan in 2013.

       25.     Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 25, except admit that (i) Williams is a current participant in

the Plan, (ii) Williams is or has previous invested in more than ten of the Plan’s designated

investment alternatives at various points between April 2010 and the present, (iii) six of the

investment options Williams is or was invested in are the Wilmington Stable Value Fund, the

Wilmington Large Cap Value Fund, the Wilmington Mid Cap Value Fund, the Wilmington

Broad Market Bond Fund, the Wilmington Intermediate Term Bond Fund, and Administrative

class shares of the PIMCO Total Return Fund, and (iv) the Plan switched to Institutional class

shares of the PIMCO Total Return Fund in June 2013.

       26.     Defendants deny the allegations of Paragraph 26, except admit that Plaintiffs

participated in the Plan, and aver that Paragraph 26 asserts legal conclusions that do not require a

response.




                                                -5-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 6 of 35




       27.     Defendants deny the allegations of Paragraph 27, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning Plaintiffs’

knowledge and mental states.

       28.     Defendants admit the allegations of Paragraph 28.

       29.     Defendants admit the allegations of Paragraph 29.

       30.     Defendants deny the allegations of Paragraph 30, except admit that (i) WTIA

provides certain investment advice and recommendations to the Plan, (ii) WTIA is a wholly

owned subsidiary of M&T Bank, (iii) WTIA is a Maryland corporation headquartered in

Baltimore, Maryland, and MTB Investment Advisors (“MTBIA”) was renamed WTIA after

M&T purchased Wilmington Trust Corporation in 2011.

       31.     Defendants deny the allegations of Paragraph 31, except admit that (i) WFMC is

the Wilmington Funds’ manager, (ii) WFMC received fees from the Wilmington Funds,

including from investors within the Plan, and (iii) WFMC is a Delaware corporation

headquartered in Wilmington, Delaware.

       32.     Defendants aver that no response to Paragraph 32 is required. To the extent a

response is required, Defendants respectfully refer the Court to the TAC for a complete, true, and

correct statement of its contents and Plaintiffs’ allegations.

       33.     Defendants deny the allegations of Paragraph 33.

       34.     Defendants respectfully refer the Court to the cited document and cited statutes

for a complete, true, and correct statement of their contents, aver that Paragraph 34 asserts legal

conclusions that do not require a response, and admit that (i) M&T and M&T Bank share a board

of directors; (ii) the board of directors of M&T Bank appoints the members of the Committee,

and (iii) the Committee is the named administrator of the Plan.




                                                 -6-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 7 of 35




       35.    Defendants deny the allegations of Paragraph 35, except admit that Amoroso was

a director of M&T Bank from 2016 to 2017.

       36.    Defendants deny the allegations of Paragraph 36, and aver that a person named

Brent D. Baird has been a director of M&T Bank from 1983 through the present.

       37.    Defendants admit the allegations of Paragraph 37.

       38.    Defendants admit the allegations of Paragraph 38.

       39.    Defendants admit the allegations of Paragraph 39.

       40.    Defendants admit the allegations of Paragraph 40.

       41.    Defendants deny the allegations of Paragraph 41, except admit that Grossi is a

director of M&T Bank and has been a director of M&T Bank from 2015 through the present.

       42.    Defendants deny the allegations of Paragraph 42, except admit that Hawke is a

director of M&T Bank and has been a director of M&T Bank from 2012 through the present.

       43.    Defendants deny the allegations of Paragraph 43, except admit that Merrill is a

director of M&T Bank and has been a director of M&T Bank from 2015 through the present.

       44.    Defendants admit the allegations of Paragraph 44.

       45.    Defendants admit the allegations of Paragraph 45.

       46.    Defendants deny the allegations of Paragraph 46, except admit that Salamone is a

director of M&T Bank and has been a director of M&T Bank from 2015 through the present.

       47.    Defendants admit the allegations of Paragraph 47.

       48.    Defendants admit the allegations of Paragraph 48.

       49.    Defendants deny the allegations of Paragraph 49, except admit that Buckley was a

director of M&T Bank from 2003 to 2012.




                                             -7-
      Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 8 of 35




        50.        Defendants deny the allegations of Paragraph 50, and aver that a person named

Colm E. Doherty was a director of M&T Bank from 2005 to 2010.

        51.        Defendants admit the allegations of Paragraph 51, and aver that Pereira was a

director of M&T Bank from 1982 to 2015.

        52.        Defendants aver that no response to Paragraph 52 is required. To the extent a

response is required, Defendants respectfully refer the Court to the TAC for a complete, true, and

correct statement of its contents and Plaintiffs’ allegations.

        53.        Defendants deny the allegations of Paragraph 53, except (a) admit that (i) the

Committee is the named administrator of the Plan, (ii) the Committee’s members are appointed

by the board of directors of M&T Bank, and (iii) the Committee has the power to appoint

investment managers and to select, monitor, and replace investment options within the Plan, and

(b) respectfully refer the Court to the cited document for a complete, true, and correct statement

of its contents.

        54.        Defendants aver that Paragraph 54 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited document and cited statute for a complete,

true, and correct statement of their contents.

        55.        Defendants admit the allegations of Paragraph 55.

        56.        Defendants deny the allegations of Paragraph 56, except admit that Hickey is an

Executive Vice President of M&T and M&T Bank, and served as a member of the Committee

from the start of the Class Period to 2019.

        57.        Defendants admit the allegations of Paragraph 57.




                                                  -8-
      Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 9 of 35




        58.     Defendants deny the allegations of Paragraph 58, except admit that Pearson is an

Executive Vice President of M&T and Vice Chairman of M&T Bank, and served as a member of

the Committee from 2014 to 2018.

        59.     Defendants admit the allegations of Paragraph 59.

        60.     Defendants admit the allegations of Paragraph 60.

        61.     Defendants deny the allegations of Paragraph 61, except admit that Braunscheidel

is a former Executive Vice President and head of Human Resources at M&T and M&T Bank,

and served as a member of the Committee from the start of the Class Period to 2016.

        62.     Defendants aver that no response to Paragraph 62 is required. To the extent a

response is required, Defendants respectfully refer the Court to the TAC for a complete, true, and

correct statement of its contents and Plaintiffs’ allegations.

        63.     Defendants aver that Paragraph 63 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited statutes for a complete, true, and correct

statement of their contents.

        64.     Defendants aver that the first sentence of Paragraph 64 asserts a legal conclusion

that does not require a response, admit the allegations of the second sentence of Paragraph 64,

and respectfully refer the Court to the cited statute for a complete, true, and correct statement of

its contents.

        65.     Defendants admit the allegations of Paragraph 65, aver that the Plan has been

amended since January 1, 2016, and respectfully refer the Court to the cited document for a

complete, true, and correct statement of its contents.

        66.     Defendants respectfully refer the Court to the cited document for a complete, true,

and correct statement of its contents.




                                                 -9-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 10 of 35




       67.     Defendants respectfully refer the Court to the cited documents for a complete,

true, and correct statement of their contents.

       68.     Defendants deny the allegations of Paragraph 68, except admit that (i) M&T Bank

is the sponsor of the Plan, (ii) the Committee is the named administrator of the Plan, and

(iii) members of the Committee are appointed by the board of directors of M&T Bank.

       69.     Defendants respectfully refer the Court to the cited statute and document for a

complete, true, and correct statement of their contents.

       70.     Defendants respectfully refer the Court to the quoted document and cited statute

for a complete, true, and correct statement of their contents.

       71.     Defendants deny that class certification is appropriate in this case, respectfully

refer the Court to the TAC for a complete, true, and correct statement of its contents and

Plaintiffs’ allegations, and object to Plaintiffs’ purported class definition and reserve all rights to

object to any potential future class definition or proposed classes or subclasses.

       72.     Defendants deny the allegations of Paragraph 72, except admit that there were

more than one thousand persons who were participants in or beneficiaries of the Plan at some

point during the Class Period.

       73.     Defendants deny the allegations of Paragraph 73.

       74.     Defendants deny the allegations of Paragraph 74.

       75.     Defendants deny the allegations of Paragraph 75.

       76.     Defendants deny the allegations of Paragraph 76.

       77.     Defendants deny the allegations of Paragraph 77.

       78.     Defendants deny the allegations of Paragraph 78.




                                                 -10-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 11 of 35




       79.     Defendants deny the allegations of Paragraph 79, except admit that the Committee

members are Plan fiduciaries.

       80.     Defendants aver that Paragraph 80 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited statute for a complete, true, and correct

statement of its contents.

       81.     Defendants aver that Paragraph 81 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited statutes for a complete, true, and correct

statement of their contents.

       82.     Defendants deny the allegations of Paragraph 82, except admit that the Committee

members are Plan fiduciaries.

       83.     Defendants deny the allegations of Paragraph 83, except admit that members of

the Committee were also officers or employees of M&T or M&T Bank.

       84.     Defendants aver that Paragraph 84 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited statute and case for a complete, true, and

correct statement of their contents.

       85.     Defendants aver that Paragraph 85 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited cases and document for a complete, true,

and correct statement of their contents.

       86.     Defendants aver that Paragraph 86 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited cases for a complete, true, and correct

statement of their contents.

       87.     Defendants aver that Paragraph 87 asserts legal conclusions that do not require a

response.




                                              -11-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 12 of 35




       88.     Defendants aver that Paragraph 88 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited statute for a complete, true, and correct

statement of its contents.

       89.     Defendants deny the allegations of Paragraph 89, aver that Paragraph 89 asserts

legal conclusions that do not require a response, and respectfully refer the Court to the cited

statutes for a complete, true, and correct statement of their contents.

       90.     Defendants deny the allegations of Paragraph 90, aver that Paragraph 90 asserts

legal conclusions that do not require a response, and respectfully refer the Court to the cited

statute for a complete, true, and correct statement of its contents.

       91.     Defendants deny the allegations of Paragraph 91, except (a) admit that (i) a

predecessor entity to M&T Bank was originally founded in 1856 under the name Manufacturers

and Traders Bank, and (ii) as of December 31, 2014, M&T Bank represented 99% of the

consolidated assets of M&T, and (b) respectfully refer the Court to the cited document for a

complete, true, and correct statement of its contents.

       92.     Defendants deny the allegations of Paragraph 92, except Defendants admit that

Defendants established and maintained the Plan for the benefit of the employees of M&T and all

its subsidiaries, and that the Plan included a number of investment options.

       93.     Defendants deny the allegations of Paragraph 93, except admit that several of the

investment options in the Plan were mutual funds.

       94.     Defendants deny the allegations of Paragraph 94, except admit that certain

investment options within the Plan charged certain fees, and deny knowledge or information

sufficient to form a belief about the truth of the allegations concerning the behavior and

characteristics of all passively managed funds.




                                                  -12-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 13 of 35




        95.     Defendants deny that the allegations of Paragraph 95 present a fair and accurate

characterization of the differences between actively and passively managed funds, and

respectfully refer the Court to the cited document for a complete, true, and correct statement of

its contents.

        96.     Defendants deny the allegations of Paragraph 96; aver that (i) the Plan has never

offered an SDBA, and (ii) Paragraph 96 asserts legal conclusions that do not require a response;

and respectfully refer the court to the cited statute for a complete, true, and correct statement of

its contents.

        97.     Defendants aver that Paragraph 97 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited statute and document for a complete, true,

and correct statement of their contents.

        98.     Defendants aver that Paragraph 98 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited cases and document for a complete, true,

and correct statement of their contents.

        99.     Defendants deny the allegations of Paragraph 99, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning the behavior

and characteristics of all 401(k) plans and the beliefs of 401(k) plan participants, and respectfully

refer the Court to the cited document for a complete, true, and correct statement of its contents.

        100.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 100, and respectfully refer the Court to the cited document

for a complete, true, and correct statement of its contents.




                                                -13-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 14 of 35




       101.    Defendants aver that Paragraph 101 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited document for a complete, true, and correct

statement of its contents.

       102.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 102, and respectfully refer the Court to the cited documents

for a complete, true, and correct statement of their contents.

       103.    Defendants respectfully refer the Court to the cited document for a complete, true,

and correct statement of its contents.

       104.    Defendants respectfully refer the Court to the cited document for a complete, true,

and correct statement of its contents.

       105.    Defendants respectfully refer the Court to the cited document for a complete, true,

and correct statement of its contents.

       106.    Defendants aver that Paragraph 106 asserts legal conclusions that do not require a

response.

       107.    Defendants deny that the allegations of Paragraph 107 present a fair and accurate

characterization of the costs and benefits of various mutual fund options, and respectfully refer

the Court to the cited documents for a complete, true, and correct statement of their contents.

       108.    Defendants deny that the allegations of Paragraph 108 present a fair and accurate

characterization of the costs and benefits of various mutual fund options, and respectfully refer

the Court to the cited documents for a complete, true, and correct statement of their contents.

       109.    Defendants deny that the allegations of Paragraph 109 present a fair and accurate

characterization of the costs and benefits of various mutual fund options, and respectfully refer

the Court to the cited document for a complete, true, and correct statement of its contents.




                                                -14-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 15 of 35




       110.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 110, and respectfully refer the Court to the cited documents

for a complete, true, and correct statement of their contents.

       111.    Defendants deny that the allegations of Paragraph 111 present a fair and accurate

characterization of the costs and benefits of various investment alternatives, and aver that

Paragraph 111 asserts legal conclusions that do not require a response.

       112.    Defendants deny the allegations of Paragraph 112 with respect to their own

behavior, deny knowledge or information sufficient to form a belief about the truth of the

allegations concerning the behavior of non-party retirement plan fiduciaries, and aver that

Paragraph 112 asserts legal conclusions that do not require a response.

       113.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 113, and respectfully refer the Court to the cited document

for a complete, true, and correct statement of its contents.

       114.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 114, and respectfully refer the Court to the cited document

for a complete, true, and correct statement of its contents.

       115.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 115, and aver that Paragraph 115 asserts legal conclusions

that do not require a response.

       116.    Defendants deny the allegations of Paragraph 116, except admit that MTBIA and,

after the merger with Wilmington Trust Corporation and its rebranding, WTIA have provided

certain investment advice and recommendations to the Committee since at least 2006, and




                                                -15-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 16 of 35




respectfully refer the Court to the cited document for a complete, true, and correct statement of

its contents.

        117.    Defendants deny the allegations of Paragraph 117.

        118.    Defendants deny the allegations of Paragraph 118, except admit that employees of

WTIA, including Valerie Gospodarek, regularly attended Committee meetings and provided

certain advice and recommendations regarding the Plan’s investment options to the Committee.

        119.    Defendants deny that Paragraph 119 presents a fair and accurate characterization

of Ann Marie Odrobina’s testimony or the extent to which the Committee relied on WTIA for its

review of funds in the Plan, and respectfully refer the Court to Ms. Odrobina’s deposition

testimony as amended by her errata, dated February 13, 2019, for a complete, true, and correct

statement of her testimony.

        120.    Defendants deny that the allegations of Paragraph 120 present a fair and accurate

characterization of WTIA’s fiduciary status before the Committee entered into the “401(k) Plan

Advisory Service Agreement” in June 2018, and respectfully refer the Court to the cited

document for a complete, true, and correct statement of its contents.

        121.    Defendants deny the allegations of Paragraph 121, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

        122.    Defendants deny the allegations of Paragraph 122, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

        123.    Defendants deny the allegations of Paragraph 123, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

        124.    Defendants deny the allegations of Paragraph 124, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.




                                                -16-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 17 of 35




       125.       Defendants deny the allegations of Paragraph 125, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

       126.       Defendants deny the allegations of Paragraph 126, except admit that WTIA

assisted the Committee in monitoring the performance of the Plan’s investment options.

       127.       Defendants deny the allegations of Paragraph 127, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

       128.       Defendants deny the allegations of Paragraph 128, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

       129.       Defendants deny that the allegations of Paragraph 129 present a fair and accurate

characterization of WTIA’s recommendations with respect to Plan investment option, and

respectfully refer the Court to the cited documents for a complete, true, and correct statement of

their contents.

       130.       Defendants deny that the allegations of Paragraph 130 present a fair and accurate

characterization of WTIA’s recommendations with respect to Plan investment options, and

respectfully refer the Court to the cited documents for a complete, true, and correct statement of

their contents.

       131.       Defendants deny that the allegations of Paragraph 131 present a fair and accurate

characterization of WTIA’s recommendations with respect to Plan investment options, and

respectfully refer the Court to the cited documents for a complete, true, and correct statement of

their contents.

       133.       Defendants deny the allegations of Paragraph 133, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.




                                                 -17-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 18 of 35




       134.    Defendants deny that the allegations of Paragraph 134 present a fair and accurate

characterization of WTIA’s application of the watch list criteria to the Plan investment options,

except admit that the watch list criteria applied during the November 21, 2013 meeting flagged

seven mutual funds for further review, five of which were proprietary mutual funds.

       135.    Defendants deny the allegations of Paragraph 135, except (a) admit that the new

watch list criteria applied during the May 11, 2015 meeting flagged four of the Plan’s mutual

funds for review, three of which were proprietary mutual funds; (b) aver that (i) the Committee

approved the replacement of the earlier set of watch list criteria with the new set during the

August 31, 2015 Committee meeting, (ii) the new criteria was drawn from the revised watch list

criteria described in WTIA’s MSG 1251 Procedures, and (iii) WTIA’s revised watch list criteria

was approved by the Investment Committee during the March 2015 Investment Committee

meeting; and (c) respectfully refer the Court to the cited document for a complete, true, and

correct statement of its contents.

       136.    Defendants deny the allegations of Paragraph 136; aver that the during the August

31, 2015 Committee meeting, the Committee concluded WTIA’s new watch list criteria was

appropriate for use under the Investment Policy Statement, and directed that the Investment

Policy Statement be applied by use of WTIA’s new criteria; and respectfully refer the Court to

the cited document for a complete, true, and correct statement of its contents.

       137.    Defendants deny the allegations of Paragraph 137, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

       138.    Defendants deny the allegations of paragraph 138, except admit that WTIA has

provided certain investment advice and recommendations to the Committee.




                                                -18-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 19 of 35




       139.    Defendants deny the allegations of Paragraph 139, except admit that as of

December 31, 2010, the Plan (i) had approximately $1.15 billion in net assets available for

benefits, and (ii) offered participants twenty-three investment options, eight of which were part

of the MTB Group of Funds.

       140.    Defendants deny the allegations of Paragraph 140, except admit that (i) M&T

purchased Wilmington Trust Corporation in 2011, and (ii) Wilmington Trust Corporation’s

defined-contribution plan was merged into the Plan in September 2011.

       141.    Defendants deny the allegations of Paragraph 141, except admit that (i) as of June

30, 2010, the Wilmington Trust Thrift Savings Plan included twenty-two investment options,

including Wilmington Trust stock, the Wilmington Stable Value Fund, seven other Wilmington

Funds, three non-Wilmington separate accounts, and ten non-Wilmington mutual funds,

including one or more funds from Vanguard, Fidelity, and American Funds, and (ii) as of

December 31, 2010, the Wilmington Trust Thrift Savings Plan reported over $200 million in net

assets available for benefits.

       142.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 142, and respectfully refer the Court to the cited document

for a complete, true, and correct statement of its contents.

       143.    Defendants deny the allegations of Paragraph 143, except admit that Committee

members were (i) officers of M&T Bank, and (ii) M&T shareholders during the Class Period.

       144.    Defendants aver that Paragraph 144 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited document for a complete, true, and correct

statement of its contents.

       145.    Defendants deny the allegations of Paragraph 145.




                                                -19-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 20 of 35




          146.   Defendants deny the allegations of Paragraph 146, and respectfully refer the Court

to the cited document for a complete, true, and correct statement of its contents.

          147.   Defendants aver that Paragraph 147 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited case for a complete, true, and correct

statement of its contents.

          148.   Defendants aver that Paragraph 148 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited case and document for a complete, true,

and correct statement of their contents.

          149.   Defendants aver that Paragraph 149 asserts legal conclusions that do not require a

response, and respectfully refer the Court to the cited case and document for a complete, true,

and correct statement of their contents.

          150.   Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 150, and aver that Paragraph 150 asserts legal conclusions

that do not require a response.

          151.   Defendants deny the allegations of Paragraph 151, except admit that the Plan

includes certain Wilmington actively-managed funds as investment options participants can

select.

          152.   Defendants deny the allegations of Paragraph 152, except (a) admit that (i) class I

shares of the Wilmington Mid Cap Growth Fund reported total annual fund operating expenses

(after fee waivers/expense reimbursements) of 1.08% as of August 31, 2014, (ii) class I shares of

the Wilmington Short Duration Government Bond Fund reported total annual fund operating

expenses (after fee waivers/expense reimbursements) of 0.64% as of August 31, 2014, (iii) the

Wilmington Small-Cap Strategy Fund is designed to track an weighted index reflecting the




                                                -20-
    Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 21 of 35




investment advisor’s growth and value allocations, and (iv) class I shares of the Wilmington

Small-Cap Strategy Fund reported total annual fund operating expenses (after fee

waivers/expense reimbursements) of 0.31% as of August 31, 2012, and (b) respectfully refer the

Court to the cited document for a complete, true, and correct statement of its contents.

       153.    Defendants deny the allegations of Paragraph 153, except respectfully refer the

Court to the cited document for a complete, true, and correct statement of its contents.

       154.    Defendants deny the allegations of Paragraph 154, except respectfully refer the

Court to the cited document for a complete, true, and correct statement of its contents.

       155.    Defendants deny the allegations of Paragraph 155, except respectfully refer the

Court to the cited documents for a complete, true, and correct statement of their contents.

       156.    Defendants deny the allegations of Paragraph 156, except respectfully refer the

Court to the cited documents for a complete, true, and correct statement of their contents.

       157.    Defendants deny the allegations of Paragraph 157, except respectfully refer the

Court to the cited documents for a complete, true, and correct statement of their contents.

       158.    Defendants deny the allegations of Paragraph 158, except respectfully refer the

Court to the cited documents for a complete, true, and correct statement of their contents.

       159.    Defendants deny the allegations of Paragraph 159, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning other

retirement plans.

       160.    Defendants deny the allegations of Paragraph 160.

       161.    Defendants deny the allegations of Paragraph 161.

       162.    Defendants deny the allegations of Paragraph 162.




                                               -21-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 22 of 35




       163.    Defendants deny the allegations of Paragraph 163, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning an

unspecified ranking of mutual funds.

       164.    Defendants deny the allegations of Paragraph 164, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning an

unspecified ranking of mutual funds.

       165.    Defendants deny the allegations of Paragraph 165.

       166.    Defendants deny the allegations of Paragraph 166, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning other

retirement plans.

       167.    Defendants deny the allegations of Paragraph 167.

       168.    Defendants deny the allegations of Paragraph 168, except admit that the Plan

reported the performance of its investment options to participants in August 2013 as of other

prior dates, and respectfully refer the Court to the cited documents for a complete, true, and

correct statement of their contents.

       169.    Defendants deny the allegations of Paragraph 169.

       170.    Defendants deny the allegations of Paragraph 170, except admit that the Plan

reported the performance of its investment options to participants in August 2013 as of other

prior dates.

       171.    Defendants deny the allegations of Paragraph 171.

       172.    Defendants deny the allegations of Paragraph 172, except admit that the Plan

reported the performance of its investment options to participants in August 2013 as of other

prior dates.




                                             -22-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 23 of 35




       173.    Defendants deny the allegations of Paragraph 173.

       174.    Defendants deny the allegations of Paragraph 174.

       175.    Defendants deny the allegations of Paragraph 175, except respectfully refer the

Court to the cited cases for a complete, true, and correct statement of their contents.

       176.    Defendants deny the allegations of Paragraph 176.

       177.    Defendants deny the allegations of Paragraph 177.

       178.    Defendants deny that the allegations of Paragraph 178 present a fair and accurate

characterization of the similarities and differences between various mutual fund share classes.

       179.    Defendants deny that the allegations of Paragraph 179 present a fair and accurate

characterization of the behavior of mutual funds and institutional investors, and aver that

Paragraph 179 asserts legal conclusions that do not require a response.

       180.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 180.

       181.    Defendants deny the allegations of Paragraph 181.

       182.    Defendants deny the allegations of Paragraph 182, except admit that the Plan

included Investor class shares of the Harbor International Fund as an investment option that

participants could select.

       183.    Defendants deny the allegations of Paragraph 183, except admit that the Plan

included Admin class shares of the PIMCO Total Return Fund as an investment option that

participants could select.

       184.    Defendants deny the allegations of Paragraph 184.




                                                -23-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 24 of 35




       185.    Defendants deny the allegations of Paragraph 185, except admit that, in 2015,

T. Rowe Price began offering Institutional class shares for the mutual funds included in the Plan

as investment options that participants could select.

       186.    Defendants deny the allegations of Paragraph 186, except deny that

Paragraph 186 presents a fair and accurate characterization of Ann Marie Odrobina’s testimony

regarding the Committee’s reliance on WTIA for information with respect to the share classes of

the investment options in the Plan, and respectfully refer the Court to Ms. Odrobina’s deposition

testimony as amended by her errata, dated February 13, 2019, for a complete, true, and correct

statement of her testimony.

       187.    Defendants deny the allegations of Paragraph 187.

       188.    Defendants deny the allegations of Paragraph 188.

       189.    Defendants deny knowledge or information sufficient to form a belief about the

truth of the allegations of Paragraph 189, and respectfully refer the Court to the cited document

and case for a complete, true, and correct statement of their contents.

       190.    Defendants deny the allegations of Paragraph 190, except deny knowledge or

information sufficient to form a belief about the truth of the allegations concerning the

statements of third parties, and respectfully refer the Court to the cited document for a complete,

true, and correct statement of its contents.

       191.    Defendants deny the allegations of Paragraph 191.

       192.    Defendants deny that the allegations of Paragraph 192 present a fair and accurate

characterization of the relative costs and benefits of collective trusts, and respectfully refer the

Court to the cited document for a complete, true, and correct statement of its contents.




                                                -24-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 25 of 35




        193.     Defendants deny the allegations of Paragraph 193, except deny knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph 193

concerning the behavior of other investors or retirement funds, and respectfully refer the Court to

the cited documents for a complete, true, and correct statement of their contents.

        194.     Defendants deny the allegations of Paragraph 194, and aver that Paragraph 194

asserts legal conclusions that do not require a response.

        195.     Defendants deny that the allegations of Paragraph 195 present a fair and accurate

characterization of the relative costs, benefits, and characteristics of separate accounts.

        196.     Defendants deny that the allegations of Paragraph 196 present a fair and accurate

characterization of the relative costs, benefits, and characteristics of separate accounts, and

respectfully refer the Court to the cited document for a complete, true, and correct statement of

its contents.

        197.     Defendants deny the allegations of Paragraph 197, except admit that Wilmington

Trust, N.A. is the trustee of the Wilmington Trust Collective Investment Trust.

        198.     Defendants deny that the allegations of Paragraph 198 present a fair and accurate

characterization of the relative costs, benefits, and characteristics of collective trusts and their

relationship with and comparison to various mutual funds, except admit that at various points

during the Class Period, the Plan included various mutual funds as investment options that Plan

participants could select, including the Diamond Hill Large Cap Fund, the Wilmington Multi-

Manager International Fund, the Wilmington Short Term Bond Fund, the Wilmington Mid Cap

Growth Fund, the Wilmington Broad Market Bond Fund, and the Wilmington Small Cap

Strategy Fund.

        199.     Defendants deny the allegations of Paragraph 199.




                                                 -25-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 26 of 35




       200.    Defendants deny the allegations of Paragraph 200.

       201.    Defendants deny the allegations of Paragraph 201.

       202.    Defendants deny the allegations of Paragraph 202, except deny knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph 202

concerning the behavior of other investors or retirement funds, and respectfully refer the Court to

the cited case for a complete, true, and correct statement of its contents.

       203.    Defendants deny the allegations of Paragraph 203, except admit that Sterling

Capital Mid Value Institutional share class was included as an investment option within the Plan

that participants could select during the statutory period, deny knowledge or information

sufficient to form a belief about the truth of the allegations of Paragraph 203 concerning the

hypothetical behavior of third parties, and respectfully refer the Court to the cited case for a

complete, true, and correct statement of its contents.

       204.    Defendants deny the allegations of Paragraph 204, except admit that the T. Rowe

Price Equity Income Fund, T. Rowe Price Growth Stock Fund, and T. Rowe Price Small-Cap

Value Fund were included within the Plan as investment options that participants could select

during the statutory period, and respectfully refer the Court to the cited case for a complete, true,

and correct statement of its contents.

       205.    Defendants deny the allegations of Paragraph 205, except deny knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph 205

concerning the behavior of third parties.

       206.    Defendants deny the allegations of Paragraph 206.

       207.    Defendants deny the allegations of Paragraph 207.

       208.    Defendants deny the allegations of Paragraph 208.




                                                -26-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 27 of 35




        209.   Defendants deny the allegations of Paragraph 209.

        210.   Defendants deny knowledge or information sufficient to form a belief about the

 truth of the allegations of Paragraph 210 concerning vendor capabilities and competition, and

 admit that recordkeeping is a necessary service for defined contribution plans,

        211.   Defendants deny the allegations of Paragraph 211, excerpt deny knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph 211

concerning how the vast majority of plans are assessed recordkeeping fees.

        212.   Defendants deny that the allegations of Paragraph 212 present a fair and accurate

 characterization of the means by which recordkeeping expenses can be paid.

        213.   Defendants deny the allegations of Paragraph 213, except (a) deny knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph 213

concerning the amount of Plan assets that made revenue sharing payments at the time the 2004

recordkeeping agreement was entered into, and (b) admit that (i) the 2004 recordkeeping

agreement with T. Rowe Price provided that T. Rowe Price would be compensated for its

provision of recordkeeping services through a combination of fees assessed to M&T Bank and

revenue sharing, and (ii) as of December 31, 2004, the Plan had approximately $770 million in

net assets.

        214.   Defendants deny that the allegations of Paragraph 214 present a fair and accurate

 characterization of how recordkeeping fees are managed, and aver that Paragraph 214 asserts

 legal conclusions that do not require a response.

        215.   Defendants deny that the allegations of Paragraph 215 present a fair and accurate

 characterization of how recordkeeping fees are managed, except (i) deny knowledge or

 information sufficient to form a belief about the truth of the allegations of Paragraph 215




                                               -27-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 28 of 35




 concerning the practices of non-party retirement fiduciaries and T. Rowe Price’s agreements

 with other customers, and (ii) aver that Paragraph 215 asserts legal conclusions that do not

 require a response.

       216.    Defendants deny that the allegations of Paragraph 216 present a fair and accurate

 characterization of how recordkeeping fees are managed, and aver that Paragraph 216 asserts

 legal conclusions that do not require a response.

       217.    Defendants deny the allegations of Paragraph 217, except (i) deny that the

 allegations of Paragraph 217 present a fair and accurate characterization Ann Marie Odrobina’s

 testimony, (ii) admit that the Plan’s size has increased since 2004, and (iii) aver that

 Paragraph 217 asserts legal conclusions that do not require a response.

       218.    Defendants deny the allegations of Paragraph 218, and aver that Paragraph 218

 asserts legal conclusions that do not require a response.

       219.    Defendants deny knowledge or information sufficient to form a belief about the

 truth of the allegations of Paragraph 219 concerning what constitutes a normal range of

 recordkeeping fees for other retirement plans.

       220.    Defendants deny the allegations of Paragraph 220, and aver that Paragraph 220

 asserts legal conclusions that do not require a response.

       221.    Defendants deny the allegations of Paragraph 221, and aver that Paragraph 221

 asserts legal conclusions that do not require a response.

       222.    Defendants deny the allegations of Paragraph 222, and aver that Paragraph 222

asserts legal conclusions that do not require a response.

       223.    Defendants aver that no response to Paragraph 223 is required. Insofar as a

response is required, Defendants incorporate their responses to all prior paragraphs.




                                                -28-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 29 of 35




       224.    Defendants deny the allegations of Paragraph 224, except admit that the

Committee members are Plan fiduciaries, and aver that Paragraph 224 asserts legal conclusions

that do not require a response.

       225.    Defendants deny the allegations of Paragraph 225.

       226.    Defendants deny the allegations of Paragraph 226.

       227.    Defendants deny the allegations of Paragraph 227.

       228.    Defendants deny the allegations of Paragraph 228

       229.    Defendants deny the allegations of Paragraph 229.

       230.    Defendants aver that no response to Paragraph 230 is required. Insofar as a

response is required, Defendants incorporate their responses to all prior paragraphs.

       231.    Defendants deny the allegations of Paragraph 231, except admit that the board of

directors of M&T Bank had the authority to appoint and remove members of the Committee.

       231.    Defendants deny the allegations of Paragraph 231.

       232.    Defendants aver that Paragraph 232 asserts legal conclusions that do not require a

response, except admit that the Committee Defendants had the authority to obtain advice and

assistance from internal or external investment advisors.

       233.    Defendants deny the allegations of Paragraph 233.

       234.    Defendants deny the allegations of Paragraph 234.

       235.    Defendants deny the allegations of Paragraph 235.

       263.    Defendants aver that no response to Paragraph 263 is required. Insofar as a

response is required, Defendants incorporate their responses to all prior paragraphs.

       264.    Defendants aver that Paragraph 264 asserts legal conclusions that do not require a

response.




                                               -29-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 30 of 35




       265.    Defendants deny the allegations of Paragraph 265.

       266.    Defendants deny the allegations of Paragraph 266.

       267.    Defendants deny the allegations of Paragraph 267.

       268.    Defendants deny the allegations of Paragraph 268.

       269.    Defendants aver that Plaintiffs are not entitled to a jury trial in this action.

                                  AFFIRMATIVE DEFENSES

               Without assuming any burden of proof that they would not otherwise bear under

applicable law, without reducing or removing Plaintiffs’ burden of proof on their affirmative

claims against Defendants, reserving their right to assert additional defenses and/or affirmative

defenses, and solely to the extent deemed necessary by the Court to maintain any or all of the

following defenses, Defendants assert the following defenses or affirmative defenses.

                                           First Defense
                                     (Failure to State a Claim)

               Plaintiffs fail to allege facts sufficient to state any claim upon which relief may be

granted.

                                          Second Defense
                                            (Standing)

               Plaintiffs lack constitutional and statutory standing to bring the claims alleged.

                                           Third Defense
                                      (Not Appropriate Relief)

               Plaintiffs’ claimed relief is not permitted by law.

                                          Fourth Defense
                                      (Statute of Limitations)

               Plaintiffs’ claims are barred in whole or in part by the applicable statute of

limitations.




                                                 -30-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 31 of 35




                                           Fifth Defense
                               (Prohibited Transaction Exemptions)

               Plaintiffs’ prohibited transaction claims are barred in whole or in part by

statutory, regulatory, or administrative exemptions.

                                           Sixth Defense
                                            (Due Care)

               Plaintiffs’ claims are barred in whole or in part because Defendants acted at all

times and in all respects in good faith and with due care, and did not engage in any conduct that

would constitute a breach of fiduciary duty or a failure to monitor fiduciaries.

                                         Seventh Defense
                                         (Prudent Action)

               Plaintiffs’ claims are barred in whole or in part because Defendants’ actions were

both procedurally and substantively prudent.

                                         Eighth Defense
                                      (Independent Control)

               Plaintiffs’ claims are barred in whole or in part to the extent that Plaintiffs

exercised independent control over their Plan accounts.

                                          Ninth Defense
                                           (No Losses)

               Plaintiffs have not suffered any legally cognizable losses or damages from their

claims.

                                          Tenth Defense
                                          (No Causation)

               Any injury sustained by Plaintiffs was not directly or proximately caused by the

actions of Defendants.




                                                -31-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 32 of 35




                                        Eleventh Defense
                                       (Failure to Mitigate)

               To the extent Plaintiffs have stated a claim on which relief can be granted,

Plaintiffs have proximately caused, contributed to, or failed to mitigate any and all losses

claimed by them.

                                       Twelfth Defense
                                 (Laches, Wavier, and Estoppel)

                Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches,

waiver, and estoppel.

                                       Thirteenth Defense
                                    (Conduct of Other Entities)

               Any damage, loss, or liability must be reduced, diminished, and/or eliminated in

proportion to the acts, omissions, and conduct of entities or individuals other than Defendants

under the principles of equitable allocation, recoupment, set-off, contribution, proportionate

responsibility, comparative fault, or other applicable law.

                                        Fourteenth Defense
                                        (Reasonable Fees)

               Plaintiffs’ claims are barred, in whole or in part, because the challenged fees and

expenses are not excessive or unreasonable.

                                         Fifteenth Defense
                           (Failure to Exhaust Administrative Remedies)

               Plaintiffs’ claims are barred in whole or in part by their failure to exhaust

administrative remedies.

                                        Sixteenth Defense
                                            (Release)

               Plaintiffs’ claims are barred to the extent that Plaintiffs released or covenanted to

not sue Defendants regarding Plaintiffs’ claims.


                                                -32-
     Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 33 of 35




                                      Seventeenth Defense
                          (Failure to Meet Class Action Requirements)

               This action may not be maintained as a class action because Plaintiffs cannot

satisfy the requirements of Federal Rule of Civil Procedure 23.

                                RESERVATION OF RIGHTS

               Defendants expressly and specifically reserve the right to raise any additional

defenses and claims not asserted herein of which they may become aware through discovery or

other investigation, and will amend or modify their answer accordingly. Defendants further

reserve the right to withdraw defenses that they determine are not applicable during the course of

discovery and other proceedings in this action.

                                    PRAYER FOR RELIEF

               Defendants deny that Plaintiffs are entitled to any relief and respectfully request a

judgment against Plaintiffs as follows:

               A.     Plaintiffs take nothing by their TAC in this action;

               B.     The Court enter judgment against Plaintiffs and in favor of Defendants,

and that the CAC in this action be dismissed with prejudice;

               C.     The Court award Defendants their attorneys’ fees and costs resulting from

this action; and

               D.     The Court award Defendants any and all other relief to which they may be

entitled, or which the Court deems just and proper.




                                                  -33-
    Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 34 of 35




Dated: August 29, 2019                 SULLIVAN & CROMWELL LLP

                                       /s/ Matthew A. Schwartz
                                       Richard C. Pepperman, II
                                         (peppermanr@sullcrom.com)
                                       Matthew A. Schwartz
                                         (schwartzmatthew@sullcrom.com)
                                       Maya Krugman
                                         (krugmanm@sullcrom.com)
                                       Tyler M. Dato
                                         (ossipj@sullcrom.com)
                                       125 Broad Street
                                       New York, NY 10004
                                       Telephone: (212) 558-4000
                                       Facsimile: (212) 558-3588

                                       Attorneys for Defendants




                                    -34-
    Case 1:16-cv-00375-FPG-JJM Document 141 Filed 08/29/19 Page 35 of 35




                                CERTIFICATE OF SERVICE

               I, Tyler M. Dato, hereby certify that on August 29, 2019, a copy of the foregoing

was filed with the Clerk of the District Court using its CM/ECF system, which will send copies

electronically to all counsel who have appeared in this action and registered with such system.

Dated: New York, New York
       August 29, 2019


                                                            /s/ Tyler M. Dato
                                                            Tyler M. Dato




                                               -35-
